Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2013/0060146 to Yang et al.
	As to Claim 15, Yang discloses a computer-implemented method for planning an implant placement into an anatomical structure of a patient [0011]. The method comprises executing, on at least one processor, the following steps acquiring a three dimensional image-dataset ([0099-0101], via 1) of the patient showing at least the anatomical structure (23) into which the implant (pedicle screw of [0104]) is planned to be placed [0103], acquiring at least one requirement (25) that has to be fulfilled by the implant when being placed in the anatomical structure so as to achieve a medical outcome [0104], calculating a frame (within 25) for possible implant placements based on the three-dimensional image-dataset and the at least one requirement [0104-0106], within which a spatial position of the implant (pedicle screw) with respect to the anatomical structure (23) fulfills the at least one requirement [0104-0106], acquiring a user input that involves a manual determination of a final implant placement within the frame for possible implant placements, wherein a current spatial position of the implant is adjusted 
As to Claim 16, Yang discloses a computer-implemented method wherein the at least one requirement is implant position comprising parameters such as the implants spatial location and orientation with respect to the anatomical structure, to a further anatomical structure and/or to at least one further implant to be placed (pedicle screw position/trajectory described in [0106, 0108-0111]).
As to Claim 17, Yang discloses a computer-implemented method wherein the user input further optionally involves a manual adjustment of the at least one requirement and/or assigned weighting-factor (input of [0110-0111]). 
As to Claim 18, Yang discloses a computer-implemented method wherein, in addition to the spatial position of the implant, implant specifications such as possible implant type size, length, width shape, diameter or geometry are defined as an implant-related parameter by the frame (pedicle screw geometry selection of [0103]).
As to Claim 19, Yang discloses a computer-implemented method wherein the implant (pedicle screw) is adapted to be implanted along a linear trajectory, wherein the spatial position of the implant (pedicle screw) or of the linear trajectory is adjusted by moving the tracked device [0103-0106], and particularly wherein the implant or the linear trajectory remains parallel to a longitudinal axis defined by the tracked device or a predefined point on the implant or the linear trajectory remains at a predefined position (28) with respect to the tracked device [0103-0106], wherein the implant or the linear trajectory pivots in correspondence with the position of the tracked device [0103-0106]. 
As to Claim 20, Yang discloses a computer-implemented method wherein the user input is restrained by the at least one requirement such that the final implant placement fulfills the at least one requirement [0110-0111].
Claim 21, Yang discloses a computer-implemented method wherein, when a user input results in a final implant placement that does not fulfill a requirement, a warning message is output indicating the unfulfilled requirement and/or the improper final implant placement (feedback of [0106, 0110-0111, 0114].
As to Claim 22, Yang discloses a computer-implemented method wherein, when a user input results in a final implant placement that does not fulfill a requirement, at least one parameter of the final implant placement is altered such that the requirements are fulfilled by the final implant placement [0133]. 
As to Claim 23, Yang discloses a computer-implemented method wherein implant placements into anatomical structures of a patient are planned for a plurality of implants [0103], and wherein an implant is selected from the plurality of implants for placement planning by approaching the spatial location [0103].
As to Claim 24, Yang discloses a computer-implemented method wherein the at least one requirement is acquired from an anatomical atlas registered to the three dimensional image-dataset of the patient [0099-0101]. 
As to Claim 25, Yang discloses a computer-implemented method wherein the implant that is a bone screw (pedicle screw of [0104]).
As to Claim 26, Yang discloses a system operating on at least one processor [0010, 0076]. The system comprises a medical navigation system (100) operating on the at least one processor [0076] having associated memory with program instructions [0076], the instructions, when executed, operable to acquire a three dimensional image-dataset ([0099-0101], via 1) of the patient showing at least the anatomical structure (23) into which the implant (pedicle screw of [0104]) is planned to be placed [0104], acquire at least one requirement (25) that has to be fulfilled by the implant when being placed in the anatomical structure so as to achieve a medical outcome [0104], calculate a frame (within 25) for 
As to Claim 27, Yang discloses a non-transitory computer-readable storage medium [0079-0082] storing a computer program [0081] which, when executed on at least one processor [0076] of at least one computer, causes the at least one computer to perform the steps comprising acquiring a three dimensional image-dataset ([0099-0101], via 1) of the patient showing at least the anatomical structure (23) into which the implant (pedicle screw of [0104]) is planned to be placed [0103], acquiring at least one requirement (25) that has to be fulfilled by the implant when being placed in the anatomical structure so as to achieve a medical outcome [0104], calculating a frame (within 25) for possible implant placements based on the three-dimensional image-dataset and the at least one requirement [0104-0106], within which a spatial position of the implant (pedicle screw) with respect to the anatomical structure (23) fulfills the at least one requirement [0104-0106], acquiring a user input that involves a manual determination of a final implant placement within the frame for possible implant placements, wherein a current spatial position of the implant is adjusted in correspondence with a determined spatial position of a tracked medical device operated by the user (potential manual determinations described in [0109-0112, 0192]). 
As to Claim 28, Yang discloses a system for planning an implant placement into an anatomical structure of a patient [0010]. The system comprises at least one processor [0010, 0076] having associated memory with program instructions [0076], the instructions, when executed, operable to acquire a three dimensional image-dataset ([0099-0101], via 1) of the patient showing at least the anatomical structure (23) into which the implant (pedicle screw of [0104]) is planned to be placed [0104], acquire at least one requirement (25) that has to be fulfilled by the implant when being placed in the anatomical structure so as to achieve a medical outcome [0104], calculate a frame (within 25) for possible implant placements based on the three-dimensional image-dataset and the at least one requirement [0104-0106], within which a spatial position of the implant with respect to the anatomical structure (23) fulfills the at least one requirement [0104-0106], acquire a user input that involves a manual determination of a final implant placement within the frame for possible implant placements (potential manual determinations described in [0109-0112, 0192]), wherein a current spatial position of the implant is adjusted in correspondence with a determined spatial position of a tracked medical device operated by the user [0103-0106], wherein the medical navigation system is operating within the framework of an IGS-procedure [0099-0101].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775